      Case 4:20-cv-01039-O Document 1 Filed 09/18/20                  Page 1 of 6 PageID 1



                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS


 Kimberly Hudson,

                          Plaintiff,                Case No.

 v.

 Wesson for Supervisor 2020,                        Complaint and Demand for Jury Trial

                          Defendant.


                                           COMPLAINT

       Kimberly Hudson (Plaintiff), by and through her attorneys, Kimmel & Silverman, P.C.,

alleges the following against Wesson for Supervisor 2020 (Defendant):

                                        INTRODUCTION

       1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. §227.

                                 JURISDICTION AND VENUE

       2.      This Court has subject-matter jurisdiction over the TCPA claims in this action

under 28 U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising

under the laws of the United States. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386-87

(2012) (confirming that 28 U.S.C. § 1331 grants the United States district courts federal-question

subject-matter jurisdiction to hear private civil suits under the TCPA).

       3.      This Court has personal jurisdiction over Defendant conducts business in the State

of Texas and a substantial part of the events giving rise to this claim occurred in this jurisdiction.

       4.      Venue is proper under 28 U.S.C. § 1391(b)(2).



                                                      1
     Case 4:20-cv-01039-O Document 1 Filed 09/18/20                   Page 2 of 6 PageID 2



                                             PARTIES

       5.      Plaintiff is a natural person residing in Arlington, Texas 76017.

       6.      Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

       7.      Defendant maintains a principal place of business, head office, or otherwise valid

mailing address at 1801 Century Park East, Ste. 1132, Los Angeles, CA 90067.

       8.      Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).

       9.      Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

                                  FACTUAL ALLEGATIONS

       10.     Wesson for Supervisor 2020 devised and implemented a campaign marketing

strategy which includes the placement of automated telephone calls through use of automatic

telephone dialing systems.

       11.     Defendant initiated telephone calls to Plaintiff on her cellular telephone number on

the following dates and times seeking Plaintiff’s vote: February13, 2020 at 5:41PM; February 19,

2020 at 8:51PM; February 22, 202 at 7:33PM; February 25, 2020 at 9:01PM; February 27, 2020

at 7:07PM; and March 1, 2020 at 4:40PM.

       12.     When returning a missed call from Defendant’s telephone number Plaintiff was

greeted with the following message:

               Hi this is Herb Wesson sorry I missed you. I called you because I am running for
               LA County Supervisor and I need your vote on March 3rd. Remember vote March
               3rd. Remember vote for Herb Wesson. Bye now.

       13.     Defendant placed these calls to Plaintiff using an automatic telephone dialing

system.

       14.     Defendant’s calls were not made for “emergency purposes.”


                                                      2
     Case 4:20-cv-01039-O Document 1 Filed 09/18/20                   Page 3 of 6 PageID 3



       15.       Defendant did not have express consent from Plaintiff prior to contacting her on

her cellular telephone.

       16.       Plaintiff never provided her cellular telephone number to Defendant, has no

affiliation with Herb Wesson’s campaign, and has never provided any donations to Herb Wesson

or attended any previous campaign events for Herb Wesson.

       17.       Plaintiff has been on the Do Not Call Registry since July of 2003.

       18.       Since Plaintiff was on the Do Not Call Registry since July of 2003, Defendant knew

its calls were unwanted, therefore, all calls could have only been made solely for purposes of

harassment.

       19.       Upon information and belief, Defendant conducts business in a manner which

violates the Telephone Consumer Protection Act.

                                    COUN T I
                   DEFENDANTS VIOLATED THE TCPA 47 U.S.C. § 227(B)

       20.       Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

       21.       The TCPA prohibits placing calls using an automatic telephone dialing system or

automatically generated or prerecorded voice to a cellular telephone except where the caller has

the prior express consent of the called party to make such calls or where the call is made for

emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).

       23.       Defendant initiated multiple telephone calls to Plaintiff’s cellular telephone number

using an automatic telephone dialing system.

       23.       Defendant’s calls were not made for “emergency purposes.”

       24.       Defendant’s calls to Plaintiff’s cellular telephone without any prior express

consent.

                                                       3
     Case 4:20-cv-01039-O Document 1 Filed 09/18/20                  Page 4 of 6 PageID 4



        25.      Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry since July of 2003.

        26.      Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

        27.      The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        28.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

                                   COUNT II
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(C)

        29.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

        30.      The TCPA prohibits any person or entity of initiating any telephone solicitation to

a residential telephone subscriber who has registered his or her telephone number on the National

Do-Not-Call Registry of persons who do not wish to receive telephone solicitations that is

maintained by the Federal Government. 47 U.S.C. § 227(c).

        31.      Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry since July of 2003

        32.      Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

                                                      4
     Case 4:20-cv-01039-O Document 1 Filed 09/18/20                 Page 5 of 6 PageID 5



        33.     The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        34.     As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.




        Wherefore, Plaintiff, Kimberly Hudson, respectfully prays for judgment as follows:

                a.      All actual damages Plaintiff suffered (as provided under 47 U.S.C. §

                        227(b)(3)(A)) and 15 U.S.C.A. § 6104(a) for damages under 16 C.F.R. §

                        310.4(b)(1)(iii)(B) ;

                b.      Statutory damages of $500.00 per violative telephone call (as provided

                        under 47 U.S.C. § 227(b)(3)(B));

                c.      Additional statutory damages of $500.00 per violative telephone call (as

                        provided under 47 U.S.C. § 227(C);

                d.      Treble damages of $1,500.00 per violative telephone call (as provided under

                        47 U.S.C. § 227(b)(3));

                e.      Additional treble damages of $1,500.00 per violative telephone call (as

                        provided under 47 U.S.C. § 227(C);

                f.      Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and (c); and

                g.      Any other relief this Honorable Court deems appropriate.




                                                     5
   Case 4:20-cv-01039-O Document 1 Filed 09/18/20               Page 6 of 6 PageID 6



                             DEMAND FOR JURY TRIAL

     Please take notice that Plaintiff, Kimberly Hudson, demands a jury trial in this case.




                                               Respectfully submitted,

Dated: 9/18/2020                               By: s/ Amy L. Bennecoff Ginsburg
                                               Amy L. Bennecoff Ginsburg, Esq.
                                               Kimmel & Silverman, P.C.
                                               30 East Butler Pike
                                               Ambler, PA 19002
                                               Phone: 215-540-8888
                                               Facsimile: 877-788-2864
                                               Email: aginsburg@creditlaw.com




                                                 6
